        Case 3:19-cv-05394-SI Document 1 Filed 08/28/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Russell Handy, Esq., SBN 195058
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       Phone(858)375-7385;(888)422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11
       Samuel Love,                            Case No.

12               Plaintiff,
                                               Complaint For Damages And
13       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
14     Carlos Vargas;                          Act; Unruh Civil Rights Act
       Rosa Maria Vargas;
15     Gorilla Clouds Smoke & Vape
       Shop LLC, a California Limited
16     Liability Company; and Does 1-10,

17               Defendants.

18
19         Plaintiff Samuel Love complains of Carlos Vargas; Rosa Maria Vargas;

20   Gorilla Clouds Smoke & Vape Shop LLC, a California Limited Liability

21   Company; and Does 1-10 (“Defendants”), and alleges as follows:

22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. He is

25
     substantially limited in his ability to walk. He is a paraplegic who uses a

26   wheelchair for mobility.

27     2. Defendants Carlos Vargas and Rosa Maria Vargas owned the real

28
     property located at or about 321 E. Lewelling Blvd., San Lorenzo, California,


                                           1

     Complaint
        Case 3:19-cv-05394-SI Document 1 Filed 08/28/19 Page 2 of 7




 1   in August 2019.
 2     3. Defendants Carlos Vargas and Rosa Maria Vargas own the real property
 3   located at or about 321 E. Lewelling Blvd., San Lorenzo, California, currently.
 4     4. Defendant Gorilla Clouds Smoke & Vape Shop LLC owned Gorilla
 5   Clouds Smoke Shop located at or about 321 E. Lewelling Blvd., San Lorenzo,
 6   California, in August 2019.
 7     5. Defendant Gorilla Clouds Smoke & Vape Shop LLC owns Gorilla
 8   Clouds Smoke Shop located at or about 321 E. Lewelling Blvd., San Lorenzo,
 9   California, currently.
10     6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein,
15   including Does 1 through 10, inclusive, is responsible in some capacity for the
16   events herein alleged, or is a necessary party for obtaining appropriate relief.
17   Plaintiff will seek leave to amend when the true names, capacities,
18   connections, and responsibilities of the Defendants and Does 1 through 10,
19   inclusive, are ascertained.
20
21     JURISDICTION & VENUE:
22     7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25     8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
         Case 3:19-cv-05394-SI Document 1 Filed 08/28/19 Page 3 of 7




 1     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5     FACTUAL ALLEGATIONS:
 6     10. Plaintiff went to Gorilla Clouds Smoke Shop in August 2019 with the
 7   intention to avail himself of its items and to assess the business for compliance
 8   with the disability access laws.
 9     11. Gorilla Clouds Smoke Shop is a facility open to the public, places of
10   public accommodation, and business establishments.
11     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
12   to provide accessible parking.
13     13. On information and belief, the defendants currently fail to provide
14   accessible parking.
15     14. Plaintiff personally encountered this barrier.
16     15. By failing to provide accessible facilities, the defendants denied the
17   plaintiff full and equal access.
18     16. The lack of accessible facilities created difficulty and discomfort for the
19   Plaintiff.
20     17. Even though the plaintiff did not confront the barrier, on information
21   and belief the defendants currently fail to provide accessible sales counters.
22     18. The defendants have failed to maintain in working and useable
23   conditions those features required to provide ready access to persons with
24   disabilities.
25     19. The barriers identified above are easily removed without much
26   difficulty or expense. They are the types of barriers identified by the
27   Department of Justice as presumably readily achievable to remove and, in fact,
28   these barriers are readily achievable to remove. Moreover, there are numerous


                                               3

     Complaint
         Case 3:19-cv-05394-SI Document 1 Filed 08/28/19 Page 4 of 7




 1   alternative accommodations that could be made to provide a greater level of
 2   access if complete removal were not achievable.
 3     20. Plaintiff will return to Gorilla Clouds Smoke Shop to avail himself of its
 4   items and to determine compliance with the disability access laws once it is
 5   represented to him that Gorilla Clouds Smoke Shop and its facilities are
 6   accessible. Plaintiff is currently deterred from doing so because of his
 7   knowledge of the existing barriers and his uncertainty about the existence of
 8   yet other barriers on the site. If the barriers are not removed, the plaintiff will
 9   face unlawful and discriminatory barriers again.
10     21. Given the obvious and blatant nature of the barriers and violations
11   alleged herein, the plaintiff alleges, on information and belief, that there are
12   other violations and barriers on the site that relate to his disability. Plaintiff will
13   amend the complaint, to provide proper notice regarding the scope of this
14   lawsuit, once he conducts a site inspection. However, please be on notice that
15   the plaintiff seeks to have all barriers related to his disability remedied. See
16   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17   encounters one barrier at a site, he can sue to have all barriers that relate to his
18   disability removed regardless of whether he personally encountered them).
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint.
26     23. Under the ADA, it is an act of discrimination to fail to ensure that the
27   privileges, advantages, accommodations, facilities, goods and services of any
28   place of public accommodation is offered on a full and equal basis by anyone


                                               4

     Complaint
        Case 3:19-cv-05394-SI Document 1 Filed 08/28/19 Page 5 of 7




 1   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 2   § 12182(a). Discrimination is defined, inter alia, as follows:
 3            a. A failure to make reasonable modifications in policies, practices,
 4               or procedures, when such modifications are necessary to afford
 5               goods,     services,   facilities,   privileges,     advantages,   or
 6               accommodations to individuals with disabilities, unless the
 7               accommodation would work a fundamental alteration of those
 8               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9            b. A failure to remove architectural barriers where such removal is
10               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11               defined by reference to the ADA Standards.
12            c. A failure to make alterations in such a manner that, to the
13               maximum extent feasible, the altered portions of the facility are
14               readily accessible to and usable by individuals with disabilities,
15               including individuals who use wheelchairs or to ensure that, to the
16               maximum extent feasible, the path of travel to the altered area and
17               the bathrooms, telephones, and drinking fountains serving the
18               altered area, are readily accessible to and usable by individuals
19               with disabilities. 42 U.S.C. § 12183(a)(2).
20     24. When a business provides parking, it must provide accessible parking.
21     25. Here, accessible parking has not been provided.
22     26. When a business provides facilities such as sales or transaction counters,
23   it must provide accessible sales or transaction counters.
24     27. Here, accessible sales counters have not been provided.
25     28. The Safe Harbor provisions of the 2010 Standards are not applicable
26   here because the conditions challenged in this lawsuit do not comply with the
27   1991 Standards.
28     29. A public accommodation must maintain in operable working condition


                                            5

     Complaint
         Case 3:19-cv-05394-SI Document 1 Filed 08/28/19 Page 6 of 7




 1   those features of its facilities and equipment that are required to be readily
 2   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 3      30. Here, the failure to ensure that the accessible facilities were available
 4   and ready to be used by the plaintiff is a violation of the law.
 5
 6   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 7   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 8   Code § 51-53.)
 9      31. Plaintiff repleads and incorporates by reference, as if fully set forth
10   again herein, the allegations contained in all prior paragraphs of this
11   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
12   that persons with disabilities are entitled to full and equal accommodations,
13   advantages, facilities, privileges, or services in all business establishment of
14   every kind whatsoever within the jurisdiction of the State of California. Cal.
15   Civ. Code §51(b).
16      32. The Unruh Act provides that a violation of the ADA is a violation of the
17   Unruh Act. Cal. Civ. Code, § 51(f).
18      33. Defendants’ acts and omissions, as herein alleged, have violated the
19   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
20   rights to full and equal use of the accommodations, advantages, facilities,
21   privileges, or services offered.
22      34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
23   discomfort or embarrassment for the plaintiff, the defendants are also each
24   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
25   (c).)
26
27
28


                                              6

     Complaint
         Case 3:19-cv-05394-SI Document 1 Filed 08/28/19 Page 7 of 7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: August 14, 2019           CENTER FOR DISABILITY ACCESS
14
15                                    By:
                                      ____________________________________
16
                                             Amanda Seabock, Esq.
17                                           Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
